Exhibit 10.7

 

ASSIGNMENT OF TRADEMARKS AND SERVICE MARKS

 

WHEREAS, DreamWorks L.L.C., a limited liability company organized and existing
under the laws of the State of Delaware (“Assignor”), is the owner of the entire
right, title and interest in and to the trademarks and service marks set forth
in Schedule A attached hereto and incorporated by reference herein, together
with the goodwill of the business associated therewith; and

 

WHEREAS, pursuant to that certain Separation Agreement dated as of October 27,
2004 between and among Assignor, DreamWorks Animation LLC, a limited liability
company organized and existing under the laws of the State of Delaware
(“Assignee”) and DreamWorks Animation SKG, Inc., a corporation organized and
existing under the laws of the State of Delaware, Assignor has sold to Assignee,
and Assignee has purchased, certain assets of the business of Assignor to which
the marks pertain; and

 

WHEREAS, Assignee desires to acquire all right, title and interest in and to the
trademarks and service marks set forth in Schedule A throughout the world,
together with the goodwill of the business associated therewith.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Assignor, Assignor hereby irrevocably
assigns sells, and transfers to Assignee all of Assignor’s right, title, and
interest in and to the trademarks and service marks set forth in Schedule A
throughout the world, together with the goodwill of its business associated
therewith, and the right to sue in Assignee’s own name on all aims for past
damages and all other legal and equitable relief for infringement or dilution of
an of such marks, or unfair competition pertaining to any of such marks, that
may have accrued to Assignor prior to the date of this assignment.

 

Assignor hereby covenants and agrees that it will execute and deliver to
Assignee such additional documents, and perform such further acts, as are
necessary to enable Assignee to record the assignment of such marks, or
otherwise to perfect or confirm this assignment and Assignee’s rights in the
assigned marks.

 

IN WITNESS WHEREOF, Assignor has caused this instrument to be sign by its duly
authorized officer as shown below.

 

Dated: October 27, 2004   DREAMWORKS L.L.C.,     By:  

/s/ Brian Edwards

--------------------------------------------------------------------------------

    Its:   VP and General Counsel

 

1



--------------------------------------------------------------------------------

ASSIGNMENT OF TRADEMARKS AND SERVICE MARKS

 

WHEREAS, DreamWorks L.L.C., a limited liability company organized and existing
under the laws of the State of Delaware (“Assignor”), is the owner of the entire
right, title and interest in and to the United States trademarks and service
marks set forth in Schedule A attached hereto and incorporated by reference
herein, together with the goodwill of the business associated therewith; and

 

WHEREAS, pursuant to that certain Separation Agreement dated as of October 27,
2004 between and among Assignor, DreamWorks Animation LLC, a limited liability
company organized and existing under the laws of the State of Delaware
(“Assignee”) and DreamWorks Animation SKG, Inc., a corporation organized and
existing under the laws of the State of Delaware, Assignor has sold to Assignee,
and Assignee has purchased, certain assets of the business of Assignor; and

 

WHEREAS, with respect to those trademarks and service marks set forth in
Schedule A attached hereto that are the subject of pending intent-to-use
applications in the United States Patent and Trademark Office, Assignee is the
successor, pursuant to the Separation Agreement, to the portion of Assignor’s
business to which the marks pertain, and such portion is ongoing and existing;

 

WHEREAS, Assignee desires to acquire all right, title and interest in and to the
trademarks and service marks set forth in Schedule A, together with the goodwill
of the business associated therewith.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Assignor, Assignor hereby irrevocably
assigns, sells, and transfers to Assignee all of Assignor’s right, title, and
interest in and to the trademarks and service marks set forth in Schedule A in
the United States, together with the goodwill of its business associated
therewith, and the right to sue in Assignee’s own name on all claims for past
damages and all other legal and equitable relief for infringement or dilution of
any of such marks, or unfair competition pertaining to any of such marks, that
may have accrued to Assignor prior to the date of this assignment.

 

Assignor hereby covenants and agrees that it will execute and deliver to
Assignee such additional documents, and perform such further acts, as are
necessary to enable Assignee to record the assignment of such marks, or
otherwise to perfect or confirm this assignment and Assignee’s rights in the
assigned marks.

 

IN WITNESS WHEREOF, Assignor has caused this instrument to be signed by its duly
authorized officer as shown below.

 

Dated: October 27, 2004   DREAMWORKS L.L.C.,     By:  

/s/ Brian Edwards

--------------------------------------------------------------------------------

    Its:   VP and General Counsel

 

2